Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 04, 2020

The Court of Appeals hereby passes the following order:

A20A2103. WILLIAM MILLER v. THE STATE.

      William Miller pleaded guilty to aggravated battery and was sentenced to ten
years to serve four on October 17, 2019. After the imposition of his sentence, Miller
filed four motions to withdraw his guilty plea, and on November 15, 2019, the trial
court entered separate orders denying each of Miller’s motions. On March 2, 2020,
Miller filed a notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Miller’s notice of appeal, filed
137 days from the imposition of his sentence and 108 days from the trial court’s
denial of his motions to withdraw his guilty plea, is untimely. Accordingly, this
appeal must be DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/04/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.